                                       Case 1:19-cv-00040-CW Document 1 Filed 05/07/19 Page 1 of 1
JS 44 (Rev. 08118)                                                                   CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet (.\'Ff:' INSTRUCTIONS ON NEXT PAGE OF THIS FORM)

    I. (a) PLAINTIFFS                                                                                                     DEFENDANTS
    BRENDA MAYES, as mother and guardian of Child Doe                                                                DAVIS SCHOOL DISTRICT, DAVE ROBERTS, District Transportation
                                                                                                                     Director, JOHN NAISBITT, and JOHN & JANE ROES 1-10
        (b)    County of Residence of First Listed Plaintiff                  D_a_v_is~~­                             County of Residence of First Listed Defendant Davis
                                      O!XCEPTIN U.S Pl.AINTIFFCASHS)                                                                                    (IN U.S. Pl.AIN71FF CASES ON/,Y)
                                                                                                                          NOTE:         IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                                        THE TRACT OF LAND INVOLVED.


        ( C) AttomeY,S (Firm Name, Address, and Telephone Number)                                                         Attorneys (If Known)
    SYKES MCALLISTER LAW OFFICE
    311 S. STATE ST. SUITE 240- SALT LAKE CITY, UT 84111
    801-533-0222

    II. BASIS OF JURISDICTION (Place an "X" moneBoxonlyJ                                                III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an                                              "X" mone BoxforPlwn11ff
                                                                                                                 (For Diversity Cases Only)                                                  and One Box for Defendant)
    0 I    U.S. Government                 ?$   3   Federal Question                                                                       PTF            DEF                                               PTF       DEF
              Plaintiff                               (l!.•"i'. <iovernmenl Not a J1 arly)                  Citizen of This State          0 I                0     I   Incorporated or Principal Place       0 4     0 4
                                                                                                                                                                          of Business In This State

    r1 2   U S. Government                 0 4      Diversity                                              Citizen of Another State               0 2         0    2    Incorporated and Principal Place             0 5     0 5
              Defendant                               (lnd1cate C111zensh1p of Parlles in flem Ill)                                                                        of Business In Another State

                                                                                                            Citizen or Subject of a               0 3         0    3    Foreign Nation                               0 6     0 6
                                                                                                              Forei n Coun
    IV NATURE OF SUIT (Place an                         "X'· in One Box Only)                                                                                 Click here for: Nature of Suit Code Descriotions.
I               CON•-~·                                                TuRn;                                    ro.....                  ENA1TY                BANKRUPTCY                    I -~·RSTA• TES                         I

    0   110 Insurance                       PERSONAL INJURY               PERSONAL INJURY                   0 625 Drug Related Seizure              0 422 Appeal 28 USC 158                      0 375 False Claims Act
    0   120 Marine                        0 310 Airplane                0 365 Personal Injury -                      of Property 21 USC 881         0 423 Withdrawal                             0 376 Qui Tam (31 USC
    0   130 Miller Act                    0 315 Airplane Product                Product Liability           0 690 Other                                           28 USC 157                             3729(a))
    0   140 Negotiable Instrument                Liability              0 36 7 Health Care/                                                                                                      0   400 State Reapportionment
    0   150 Recovery of Overpayment       0 320 Assault, Libel &                Pharmaceutical                                                                           v                       0   410 Antitrust
             & Enforcement of Judgment           Slander                        Personal Injury                                                     0 820 Copyrights                             0   430 Banks and Banking
    0   15 I Medicare Act                 0 330 Federal Employers'              Product Liability                                                   0 830 Patent                                 0   450 Commerce
    0   152 Recovery of Defaulted                Liability              0 368 Asbestos Personal                                                     0 83 5 Patent - Abbreviated                  0   460 Deportation
             Student Loans                0 340 Marine                          Injury Product                                                            New Drug Application                   0   470 Racketeer Influenced and
             (Excludes Veterans)          0 345 Marine Product                  Liability                                                           O 840 Trademark                                      Corrupt Organizations
    0   15 3 Recovery of Overpayment             Liability               PERSONAL PROPERTY                                  T .. A < - • U
                                                                                                                                                         ~·                                      0   480 Consumer Credit
             of Veteran's Benefits        0 350 Motor Vehicle           0 370 Other Fraud                   0 710 Fair Labor Standards              0    861      HIA(1395ff)                    0   485 Telephone Consumer
    0   160 Stockholders" Suits           0 355 Motor Vehicle           0 371 Truth in Lending                       Act                            0    862      Black Lung (923)                       Protection Act
    0   190 Other Contract                      Product Liability       0 380 Other Personal                0 720 Labor/Management                  0    863      DIWC/DIWW (405(g))             0   490 Cable/Sat TV
    0   195 Contract Product Liability    0 360 Other Personal                  Property Damage                      Relations                      0    864      SSID Title XVI                 0   850 Securities/Commodities/
    n   196 Franchise                           Injury                  0 3 8 5 Property Damage             0   740 Rai Iway Labor Act              0    865      RSI (405(g))                           Exchange
                                          0 362 Personal Injury -               Product Liability           0   751 Family and Medical                                                           0   890 Other Statutory Actions

I             R~:AL   PROPERTY
                                                Medical Maloractice
                                               •v LRIGHTS                                       ONS         0
                                                                                                                     Leave Act
                                                                                                                790 Other Labor Litigation               ..       £UA    TA"~·       ITS
                                                                                                                                                                                                 0
                                                                                                                                                                                                 0
                                                                                                                                                                                                     891 Agricultural Acts
                                                                                                                                                                                                     893 Environmental Matters
    0 210 Land Condemnation               ~ 440 Other Civil Rights        Habeas Corpus:                    0   791 Employee Retirement             0 870 Taxes (U.S. Plaintiff                  0   895 Freedom oflnformation
    [1 220 Foreclosure                    0 441 Voting                  0 463 Alien Detainee                        Income Security Act                           or Defendant)                          Act
    0   230 Rent Lease & Ejectrnent       0 442 Employment              0 510 Motions to Vacate                                                     0 871 IRS-Third Party                        0   896 Arbitration
    0   240 Torts to Land                 0 443 Housing/                        Sentence                                                                          26 USC 7609                    0   899 Administrative Procedure
    0   245 Tort Product Liability              Accommodations          0 530 General                                                                                                                    AcllReview or Appeal of
    0   290 All Other Real Property       0 445 Arner. w/Disabilities - 0 535 Death Penalty                                          •Tf.11N                                                             Agency Decision
                                                Employment                Other:                            0 462 Naturalization Application                                                     0   950 Constitutionality of
                                          0 446 Amer. w/Disabilities - 0 540 Mandamus & Other               0 465 Other Immigration                                                                      State Statutes
                                                Other                   0 550 Civil Rights                           Actions
                                          0 448 Education               0 555 Prison Condition
                                                                        0 560 Civil Detainee -
                                                                               Conditions of
                                                                                Confinement

    V. 0 RIG IN          (Place an "X" in One Box Only)
i:lo( 1    Original           0 2 Removed from                       0    3     Remanded from          0 4 Reinstated or              0 5 Transferred from              rJ 6 Multidistrict                   0 8 Multidistnct
           Proceeding                 State Court                               Appellate Court             Reopened                         Another Distnct                      Litigation -                     Litigation -
                                                                                                                                             (vpecify)                            Transfer                         Direct File
                                                Cite the U.S Civil Statute under which you are filing (Do not cite jurisdiction a/ statutes unle"" diver,,ity).
                                                42 U.S.C.                1983
    VI. CA USE OF ACTION                     1-B-r-ie_f...,.de-s-cr-1p_t,,.io-n-o"""f-ca_u_s-e:-------------------------------------
                                                Violation of 14th amendment rights and violation of Title VI of the Civil Rights Act of 1964
    VII. REQUESTED IN     0                           CHECK IF THIS JS A CLASS ACTION                           DEMAND$                                             CHECK YES only if demanded in complaint
         COMPLAINT:                                   UNDER RULE 23, FRCv P                                                                                         JURY DEMAND:                      l1t(   Yes     ONo

    VIII. RELATED CASE(S)
                                                    (.~'ee   m.\·truL·twm):
          IF ANY                                                                JUDGE                                                                    DOCKET NUMBER
    DATE                                                                           SIGNATURE OF ATTORNEY OF RECORD
    05/06/2019                                                                    Robert B. Sykes
    FOR OFFICE USE ONLY                                                                                                                      Case: 1: 19-cv-ooo40
        RECEIPT#                      AMOUNT                                           APPL YING IFP                                         Assigned To: Waddoups, Clark
                                                                                                                                             Assign. Date : 5/7/2019
                                                                                                                                             Description: Mayes v. Davis School
                                                                                                                                             District, et al
